Citation Nr: 1547233	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  12-23 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a thoracolumbar spine disability for the period from March 14, 2008 to January 30, 2012, and 20 percent thereafter.

2.  Entitlement to an initial higher (compensable) rating for radiculopathy of the right lower extremity for the period from March 14, 2008 to April 10, 2011, and 10 percent thereafter.

3.  Entitlement to an initial higher (compensable) rating for radiculopathy of the left lower extremity for the period from March 14, 2008 to April 10, 2011, and 10 percent thereafter.

4.  Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law
ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to August 2003.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that granted service connection and a 10 percent rating for a thoracolumbar spine disability (degenerative disc disease at L4-L5 with a chronic scapula thoracic strain).  By this decision, the RO also denied service connection for headaches and for nonservice-connected pension benefits.  

A July 2012 RO decision increased the rating for the Veteran's service-connected thoracolumbar spine disability to 20 percent, effective January 31, 2012.  By this decision, the RO also granted service connection and a 10 percent rating for radiculopathy of the right lower extremity, effective April 11, 2011, and granted service connection and a 10 percent rating for radiculopathy of the left lower extremity, effective April 11, 2011.  Since those grants do not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

A November 2014 RO decision granted service connection and a 30 percent rating for migraine headaches with a traumatic brain injury, effective March 17, 2009.  Therefore, the issue of entitlement to service connection for headaches is no longer on appeal.  

The Board observes that in a July 2014 statement of the case, the RO listed issues on appeal as including entitlement to an effective date earlier than April 11, 2011, for the award of a 10 percent rating for radiculopathy of the right lower extremity and entitlement to an effective date earlier than April 11, 2011, for the award of a 10 percent rating for radiculopathy of the left lower extremity.  The Board observes, however, that the issues of higher ratings for the Veteran's service-connected thoracolumbar spine disability were already on appeal when the RO granted separate service connection for radiculopathy of the right lower extremity and left lower extremity.  Therefore, the effective dates assigned for the grants of 10 percent ratings for radiculopathy of the right lower extremity and radiculopathy of the left lower extremity, respectively, are also already on appeal as they are part of the pending appeals for higher ratings for the Veteran's service-connected thoracolumbar spine disability.  

Additionally, it is clear from the statements of the Veteran and his attorney that he is actually claiming entitlement to an initial higher (compensable) rating for radiculopathy of the right lower extremity for the period from March 14, 2008 to April 10, 2011; entitlement to an initial rating higher than 10 percent for radiculopathy of the right lower extremity for the period since April 11, 2011; entitlement to an initial higher (compensable) rating for radiculopathy of the left lower extremity for the period from March 14, 2008 to April 10, 2011; and entitlement to an initial rating higher than 10 percent for radiculopathy of the right lower extremity for the period since April 11, 2011.  In a September 2014 VA Form 9, the Veteran's attorney specifically indicated that the Veteran's radiculopathy was to be viewed as a complication of his service-connected thoracolumbar spine disability and noted that the Veteran had been service-connected for his thoracolumbar spine disability for six years (since March 2008).  Accordingly, the Board will address the right and left radiculopathy issues as discussed above and as listed on the title page of this decision.  

The decision below addresses the pension claim.  The remaining claims on appeal are addressed in the remand section following the decision.



FINDING OF FACT

In a statement received in September 2015, and prior to the promulgation of a decision, the Veteran withdrew his appeal concerning the issue of entitlement to nonservice-connected pension benefits.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to nonservice-connected pension benefits have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015). Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, in a statement received in September 2015, the Veteran, through his attorney, asked that the nonservice-connected pension benefits be withdrawn in light of the grants of compensation benefits since the appeal.  Therefore, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal, and the issue of entitlement to nonservice-connected pension benefits is dismissed.  


ORDER

The appeal concerning the issue of entitlement to nonservice-connected pension benefits is dismissed.  
REMAND

The Board finds that further development is necessary for the claims remaining on appeal.

The Board observes that the Veteran was last afforded a VA examination, as to his service-connected thoracolumbar spine disability and radiculopathy of the right and left lower extremities, in January 2012.  The diagnoses were degenerative disc disease of the thoracolumbar spine; recurrent thoracolumbar strain; and bilateral lower extremity sciatica.  Since that examination, in a September 2014 VA Form 9, the Veteran's attorney indicated that the Veteran had near continuous nerve pain as a result of his proven disc damage.  The Veteran's attorney also stated that the Veteran's pain was both shooting and burning, and that he tingling and some numbness.  It was noted that the Veteran's pain could not be completely remedied by stretching, lying down, sitting, or standing.  Additionally, in a September 2015 statement, the Veteran's attorney indicated that the January 2012 VA examination report listed forward flexion of the Veteran's thoracolumbar spine as 55 degrees, with pain at 25 degrees.  The Veteran's attorney stated that the Veteran's limitation of motion of the thoracolumbar spine was even greater than the 25 degrees identified at that time.  The Veteran's attorney also indicated that the Veteran suffered from near continuous pain, as well as ever increasing numbness and tingling, in his right and left lower extremities.  

The Board further notes that the Veteran has received treatment for his service-connected thoracolumbar spine disability subsequent to the January 2012 VA examination report.  

The Veteran has not been afforded a VA examination in connection with the claims in almost four years.  The record clearly raises a question as to the current severity of those service-connected disabilities.  As such, the Board finds it necessary to remand these matters to afford him an opportunity to undergo contemporaneous VA examinations to assess the current nature, extent, and severity of those service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Additionally, the Board notes that the Veteran was last issued a statement of the case that addressed the issues of higher ratings for his thoracolumbar spine disability in July 2012.  The Board observes that subsequent to the issuance of the July 2012 statement of the case, additional medical evidence was obtained, including VA treatment records dated through March 2014.  The Veteran has not specifically submitted a waiver with regard to initial RO consideration of the additional medical evidence.  Thus, the case must also be remanded for initial RO consideration of the evidence and for a supplemental statement of the case.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In light of the remand, updated VA treatment records should be obtained.

Accordingly, these issues are REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for thoracolumbar spine problems, radiculopathy of the right lower extremity, and radiculopathy of the left lower extremity since March 2014.  Obtain copies of any relevant medical records which are not already in the claim file.  Document any unsuccessful efforts to obtain records, inform the Veteran of such, and advise him he may obtain and submit those records.  

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of his service-connected thoracolumbar spine disability and radiculopathy of the right lower extremity and left lower extremity, to include any additionally associated neurological impairment.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner must identify all back orthopedic pathology found to be present.  The examiner must conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and must describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's back, to include his pain-free range of motion.  The examiner must specifically indicate whether the Veteran has unfavorable ankylosis of the entire thoracolumbar spine.  

The examiner must state whether the thoracolumbar spine disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

The examiner must also discuss the nature and severity of any right and left-sided radiculopathy or neuropathy found to be present, to specifically include the Veteran's service-connected radiculopathy of the right lower extremity and left lower extremity, and state whether the Veteran has bowel or bladder problems related to his thoracolumbar spine disability.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case, which takes into account all evidence submitted or obtained since the last statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


